By petition dated May 7, 1953, respondent, a construction contractor, began this proceeding to compel arbitration pursuant to an agreement entered into between the parties on or about June 2, 1947. Respondent relies on a notice of claim filed by it with the appellant on March 2, 1953, The making of the contract and refusal to arbitrate are conceded, but appellant contends that this proceeding is barred by time limitations contained in the agreement, which limit the time to demand arbitration to ten days after appellant’s failure to decide upon a claim within thirty days after the claim has been filed, and which limit the time for the commencement of an action or special proceeding, including arbitration, to a period of one year from the filing of a “ Certificate of Pinal Acceptance.” Appellant also contends that another agreement, entered into by the parties on June 10, 1949, is the equivalent of either a “ Certificate of Pinal Acceptance ” or a claim and is, therefore, a bar to the maintenance of this proceeding. The order appealed from directs appellant to proceed with arbitration. Order affirmed, with $10 costs and disbursements. No opinion. Adel, Acting P. J., Wenzel, Schmidt, Beldoek and Murphy, JJ., concur.